Citation Nr: 1124326	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran's hearing impairment was not worse than level II in the right ear.  The Veteran is not service connected for a hearing loss disability in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VIa, VII, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided VCAA notice, including notice with respect to the disability rating and effective date element of his claim, by letters mailed in April and June 2009, prior to the initial adjudication of the claim.  In addition, the Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The Board further notes that the Veteran has been afforded VA examinations in response to his claim, as well as was provided with a hearing before the undersigned Veterans Law Judge.  Neither the Veteran nor his representative has identified any existing evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.
Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R.  § 4.86.  38 C.F.R. § 4.85(c).

The "puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 are as follows:

(a)	When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)	When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By a September 2009 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating, effective March 2009.  The Veteran appealed, asserting that his hearing loss warranted a compensable rating.

The Veteran was afforded a VA audiological examination in June 2009.  Evaluation of the right ear revealed puretone thresholds, in decibels, of 10, 25, 50, and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold frequency average of 36 decibels.  Speech recognition in the right ear was 88 percent.  The examiner provided a diagnosis of normal to moderately severe hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 36 decibels and speech recognition of 88 percent indicate that his hearing acuity was Level II in the right ear.  

A December 2009 VA treatment record noted that the Veteran had a slight communication disorder due to his high-frequency hearing loss and may benefit from amplification.

The Veteran was afforded another VA examination in July 2010.  Evaluation of the right ear revealed puretone thresholds, in decibels, of 20, 25, 45, and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold frequency average of 38 decibels.  Speech recognition in the right ear was 88 percent.  The examiner provided a diagnosis of normal to moderately severe hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 38 decibels and speech recognition of 88 percent indicate that his hearing acuity was Level II in the right ear.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2011, during which he testified that he had been using hearing aids for the past year.  However, the Veteran stated that unless he was wearing his hearing aids, he could not understand speech unless the person was looking at him, and that he had to turn up the TV or stereo loud so he could hear it.

The hearing impairment in the Veteran's non-service connected ear is also Level I.  The Board notes that an exceptional pattern of hearing loss in the right ear has not been demonstrated.   Thus, under Table VII, Level II in the right ear and Level I in the left ear allows for a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, an initial compensable rating is not warranted for the Veteran's right ear hearing loss. 

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examiners noted that the hearing loss had significant occupational effects, and a December 2009 VA audiologist indicated that the Veteran had a slight communication disorder due to his hearing loss.  Thus, the VA examinations reports are in compliance with Martinak.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating than those currently assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has also considered whether a higher rating is warranted on an extra-schedular basis.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Veteran has submitted various statements noting that he cannot hear or understand what people are saying to him unless they look at him.  This has caused him to stay home more often.  Moreover, the Board has no doubt that his hearing impairment is severe enough to result in significant occupational impairment.  This was confirmed by the February 2010 VA examiner.  However, the nature and extent of his hearing impairment are specifically contemplated by the schedular criteria, and significant occupational impairment is contemplated by the currently assigned ratings.  There is no indication in this case that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not warranted.


ORDER


Entitlement to an initial compensable rating for right ear hearing loss is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


